Detailed Action
Summary
1. This office action is in response to the amendment filed on May 16, 2021. 
2. Applicant has amended claims 1,11-12 and 21. 
3. Claim rejection has been withdrawn.
4. Claims 1-30 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 5/23/2022 on Shouvik Biswas. The following claims are amended: 

Claim 1:
A device for mitigating ground induced currents, the device comprising:
an input configured to receive electrical signals;
a memory;
one or more processors, wherein the one or more processors are configured to execute instructions stored on the memory that when executed by the one or more processors, cause the device to:
receive a plurality of values corresponding to a signal propagating on a conductive path, wherein each value 
determine an average value of the plurality of values corresponding to the signal propagating on the conductive path 
if the determined average value of the values of the plurality of values corresponding to the signal propagating on the conductive path 
estimate a time in the future when the voltage of the signal propagating on the conductive path 
transmit [[the]]a control signal to control a switch that upon receiving the control signal is configured to shunt the signal propagating on the conductive path to a circuit element configured to dissipate a current directed to it, wherein the control signal is transmitted at the estimated time when the voltage of the received signal will be zero volts ; and
terminate transmission of the control signal when a duration of time that the control signal has been transmitted is equal to a pre-determined threshold.
Claim 2:
The device of claim 1, wherein the one or more processors 
determine if the average value of the signal is at or below a predetermined value:
control the switch so that the signal propagating on the conductive path is permitted to continuing propagating on the conductive path.
Claim 3:
The device of claim 1, wherein the estimating a time in the future when the voltage of the signal propagating on the conductive path 
Claim 8:
The device of claim 1, wherein transmitting the control signal to control [[a]]the switch that upon receiving the control signal is configured to shunt the signal propagating on the conductive path to a load includes activating a MOSFET switch to conduct a trigger signal that is transmitted to the switch.
Claim 10:
The device of claim [[1]]9, wherein the filter is an LC circuit.
Claim 11:
A method for mitigating ground induced currents, the method comprising:
receiving 
determining an average value of the plurality of values corresponding to the signal propagating on the conductive path 
if the determined average value of the values of the plurality of values corresponding to the signal propagating on the conductive path 
estimating a time in the future when the voltage of the signal propagating on the conductive path 
transmitting [[the]]a control signal to control a switch that upon receiving the control signal is configured to shunt the signal propagating on the conductive path to a circuit element configured to dissipate a current directed to it, wherein the control signal is transmitted at the estimated time when the voltage of the received signal will be zero volts ; and
terminating transmission of the control signal when a duration of time that the control signal has been transmitted is equal to a pre-determined threshold.
Claim 12:
 The method of claim 11, comprising 
if the determined average value of the signal is below a predetermined value:
control the switch so that the signal propagating on the conductive path is permitted to continuing propagating on the conductive path.
Claim 13:
The method of claim [[12]]11, wherein the estimating a time in the future when the voltage of the signal propagating on the conductive path 
Claim 16:
The method of claim [[12]]11, wherein shunting the signal propagating on the conductive path to a load includes transmitting the signal on the conductive path to ground.
Claim 17:
The method of claim [[12]]11, wherein shunting the signal propagating on the conductive path to a load includes transmitting the signal on the conductive path to a dissipating circuit, such as a resistive load so as to dissipate the signal on the conductive path as heat.
Claim 18:
The method of claim [[12]]11, wherein transmitting the control signal to control [[a]]the switch that upon receiving the control signal is configured to shunt the signal propagating on the conductive path to a load includes activating a MOSFET switch to conduct a trigger signal that is transmitted to the switch.
Claim 19:
 The method of claim [[12]]11, wherein the method further comprises generating a control signal to activate a filter situated on the conductive path if the determined average value of the signal exceeds the predetermined value.
Claim 20:
The method of claim [[12]]19, wherein the filter is an LC circuit.
Claim 21:
A non-transitory computer readable storage medium storing one or more programs, the one or more programs for mitigating ground induced currents and comprising instructions, which, when executed by an electronic device with a display and a user input interface, cause the device to:
receive 
determine an average value of the plurality of values corresponding to the signal propagating on the conductive path 
if the determined average value of the values of the plurality of values corresponding to the signal propagating on the conductive path 
estimate a time in the future when the voltage of the signal propagating on the conductive path 
transmit [[the]]a control signal to control a switch that upon receiving the control signal is configured to shunt the signal propagating on the conductive path to a circuit element configured to dissipate a current directed to it, wherein the control signal is transmitted at the estimated time when the voltage of the received signal will be zero volts ; and
terminate transmission of the control signal when a duration of time that the control signal has been transmitted is equal to a pre-determined threshold.
Claim 22:
A non-transitory computer readable storage medium of claim 21, wherein the device is further caused to:
if the determined average value of the signal is below a predetermined value:
control the switch so that the signal propagating on the conductive path is permitted to continuing propagating on the conductive path.
Claim 23:
The non-transitory computer readable storage medium of claim 21, wherein the estimating a time in the future when the voltage of the signal propagating on the conductive path 
Claim 28:
 The non-transitory computer readable storage medium of claim 21, wherein transmitting the control signal to control [[a]]the switch that upon receiving the control signal is configured to shunt the signal propagating on the conductive path to a load includes activating a MOSFET switch to conduct a trigger signal that is transmitted to the switch.
Claim 30:
The non-transitory computer readable storage medium of claim [[21]]29, wherein the filter is an LC circuit.
Allowable subject matter
6. Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “estimate a time in the future when the voltage of the signal propagating on the conductive path will be zero volts based on the plurality of values received at the input; transmit a control signal to control a switch that upon receiving the control signal is configured to shunt the signal propagating on the conductive path to a circuit element configured to dissipate a current directed to it, wherein the control signal is transmitted at the estimated time when the voltage of the received signal will be zero volts ; and terminate transmission of the control signal when a duration of time that the control signal has been transmitted is equal to a pre-determined threshold.”
In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “estimating a time in the future when the voltage of the signal propagating on the conductive path will be zero volts based on the plurality of values received at the input; transmitting a control signal to control a switch that upon receiving the control signal is configured to shunt the signal propagating on the conductive path to a circuit element configured to dissipate a current directed to it, wherein the control signal is transmitted at the estimated time when the voltage of the received signal will be zero volts ; and terminating transmission of the control signal when a duration of time that the control signal has been transmitted is equal to a pre-determined threshold.”
In re to claim 21, claim 21 the prior art fails to disclose or suggest the emboldened and italicized features recites “estimate a time in the future when the voltage of the signal propagating on the conductive path will be zero volts based on the plurality of values received at the input; transmit a control signal to control a switch that upon receiving the control signal is configured to shunt the signal propagating on the conductive path to a circuit element configured to dissipate a current directed to it, wherein the control signal is transmitted at the estimated time when the voltage of the received signal will be zero volts ; and terminate transmission of the control signal when a duration of time that the control signal has been transmitted is equal to a pre-determined threshold.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-10, claims 2-10 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 12-20, claims 12-20 depend from claim 11, thus are also allowed for the same reasons provided above.
In re to claims 22-30, claims 22-30 depend from claim 21, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839